By the Court, Sanderson, J.:
The only point involved in these cases is answered by the case of Hicks v. Coleman, 25 Cal. 143. In that case the third call or line in the deed was expressed in these words: “ On the south or southeast by a line that runs one league, or five thousand varas parallel with the Cosumnes River.” The language which describes the second line in the deed from Dye to Fratt and King, and upon the true meaning of which these cases turn, is as follows: “ Thence running easterly parallel with the southern line of said Antelope Ranch, according to the survey of the same, made by the United States Surveyor-G-eneral for said State, to said Antelope Creek.”
In Hicks v. Coleman, the land was bounded on one side by *227the Cosumnes River, of which the course was not straight, but meandering; and the question was, whether the line upon the opposite side, and which the deed described as parallel to the river, was to be a straight line parallel with the general course of the river, or a line with the same windings or curves as the river. We said: “We think the plain construction of the call of the third line is, that it is to run parallel with the river in all its meanderings, and not parallel with its general course. This is the obvious import of the terms ‘ parallel with the Cosumnes River.’ Ho other line can be said to be parallel with the river.”
The only difference between the language of the call in this case and the language in Hicks’ case, lies in the use of two descriptive terms instead of one. In the latter case the word “ parallel ” only is used, while in the former the words “ easterly parallel” are used; but this does not vary the result; on the contrary the result is the same as it would have been had the word “ easterly ” been omitted. Ho man looking at the map would hesitate to say that the Sacramento River constitutes the western boundary of the Antelope Ranch, and the junction of the Antelope Creek with the river its southwest corner, and the line running from the junction eastward its southern boundary. That such was the understanding of both Dye and Fratt is manifest from their testimony as well as the general reference to the location of the Antelope Ranch made at the commencement of the description in the deed, where it is spoken of as lying upon the eastern bank of the Sacramento River. They start at the junction and run thence “northerly,” following the meanderings of the river, to a sycamore tree. Here they rest, and as they do not propose to follow the river any further, but to take a line leading from it, they designate the general direction of the new line as “ easterly,” that is to say, to the eastward of ''■driver. It is true, as claimed by counsel for appellants, that the word “ easterly ” when used alone will be construed to mean due east; but that is a rule of necessity, growing out of the indefiniteness of the term, and has no application where other words are used for *228the purpose of qualifying its meaning. Where such is the case, instead of meaning “ due east ” it means precisely what the qualifying word makes it mean. Had they used the word “ easterly ” only, the law would have declared in favor of a straight line running due east from the sycamore tree to Antelope Creek; but having used another word in connection with it, both words must be consulted for the purpose of ascertaining their intent, for there is no such repugnance between the words as to require the rejection of either as a false demonstration. Giving to each word its proper signification, we have a line which leads off to the eastward of the river and which is also parallel with the southern boundary of the Antelope Ranch. While it is true that the law will presume a straight line was intended when the call is simply from one monument to another, yet Antelope Creek being a stream of several miles in length is not a monument in the sense of that rule, nor does the law declare in favor of a straight line between monuments where the language employed in the deed shows that a different line was intended.
The deed fixes no particular point on Antelope Creek to which the line is to be run. Yet to have fixed a point on the creek as the termination of the second line would have been as convenient as to fix the point on the Sacramento River, or the point on the creek above where the line leaves the creek. Why it was not done, is therefore manifest. They could not both fix that point and provide for a line which would be parallel with the south line of the ranch, for they were ignorant as to what the south line was—whether straight or broken—so by the exigencies of the case they were forced to elect between a straight line or one which would duplicate the south line, whatever upon a survey it might turn out to be. That they intended the latter alternative is clearly manifested by the langu(||t which they employed. Had they intended a straight east line from the sycamore tree to Antelope Creek it would have been the most natural thing in the world to have said so. To establish such a line, there could have been no occasion whatever to omit the location of the *229point on the creek or to refer to the south line at all; and such omission and reference can be explained only upon the theory that the south line was intended, in any event, to control the direction or course of the line from the sycamore tree to the creek. They may have supposed that the south line was a straight line, and hence that the line between the river and the creek would also be straight; but it is quite clear that they did not act upon that supposition as their controlling idea, for they must have known that the south line might not turn out to be straight, and with that contingency before them they expressly provided that the line which they were locating should be, not straight, but parallel with the south line. Hence, that the two lines should be parallel, whether straight or broken, was the controlling idea of the parties, is placed beyond a doubt, whether we look at the language of the deed only or take into consideration also the acts of the parties and the attending circumstances. That such was the case is especially apparent from the written contract of sale which was drawn up at the time. The line is there described by the word “ parallel ” only, nothing being said as to course. The word “ easterly ” was not inserted in the deed at the suggestion of either of the parties, but seems to have been inserted by the conveyancer, who drew the deed some time afterwards, of his own motion.
By itself considered the language of the deed is not repugnant or ambiguous, but of plain and obvious import, and there would seem to have been no occasion to resort to extrinsic evidence, but evidence aliunde was admitted notwithstanding the objection of the defendants and we have therefore considered the question by its light as well as by the language of the deed; but we do not desire to be understood as implying that the evidence aliunde was admissible. On the contrary, had the judgments gone the other way, it is more than probable that we should have held that the Court erred in admitting it. If there was any mistake in drawing the deed these are not actions to reform or correct it, and the language, as *230already intimated, does not seem to stand in need of any explanation.
There is no force in the argument of counsel for appellants founded on mathematical definitions. By definition, parallel lines are undoubtedly straight lines; but in common speech about boundaries, or in a geographical sense, the words, as we all know, are often used to represent lines which are not straight but are the photographs of each other. The term is used for the want of a better and not because it in all respects fits the use to which it is applied. Even counsel, in arguing this case, and we, in considering it, have employed the word in this latter sense, and so have other Courts before us, in passing upon like questions. (Jackson v. Lucett, 2 Caines, 363 ; Williams v. Jackson, 4 Johns. 489 ; Winthrop v. Curtis, 3 Greenleaf, 103-110.) It is so used to avoid a circumlocution, and while such use is not technically exact, it is not obscure, and there is no difficulty in understanding what is meant. Nothing is more common than to speak of boundaries which are not straight as being parallel.
Nor is there any force in the argument founded upon the idea that parties in selling or buying land are more likely to measure by straight lines than by broken or curved, on the ground that the former are more convenient for the purposes of fencing and cultivation. Doubtless straight lines are the most convenient for those purposes, and ceteris paribus, that circumstance would be entitled to weight; yet, according to Hogarth, curved lines are more beautiful than straight, and there is no reason why parties may not measure land by them if they choose to do so ; at all events, a mere matter of convenience or taste cannot be allowed to overrule the express language of a deed.
Judgment and orders affirmed.
Mr. Justice Rhodes did not express any opinion.